Citation Nr: 0617918	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-22 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
impairment, to include as due to service-connected fungi of 
the ear.

2.  Entitlement to an effective date earlier than March 30, 
2001, for a 10 percent disability rating assigned for the 
service-connected residuals of a gunshot wound, left 
posterior lateral crest (also referred to herein simple as a 
"left hip disability").  


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty service from May 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claims on appeal.  

The Board notes that the veteran had perfected an appeal for 
the issue of entitlement to an increased disability rating 
for service-connected of a gunshot wound, left posterior 
lateral crest, rated as noncompensably disabling.  By a 
December 2003 rating decision, the RO awarded the veteran an 
increased disability rating to 10 percent, effective March 
30, 2001.  A February 2004 VA Form 9 submitted by the veteran 
states that this award is adequate as to the level of the 
disability rating (10 percent) awarded.  Therefore, the issue 
of entitlement to an increased disability rating for service-
connected of a gunshot wound, left posterior lateral crest, 
is resolved, and is not in appellate status before the Board.

However, the February 2004 VA Form 9 did initiate a claim for 
entitlement to an earlier effective date for a service-
connected left hip disability, rated as 10 percent disabling 
since March 30, 2001.  The earlier effective date issue is a 
"downstream issue" from the December 2003 rating decision 
assigning a 10 percent rating for the left hip disability, 
and is therefore considered an element of the increased 
rating claim.  See Grantham v. Brown, 14 F.3d 1156 (Fed. Cir. 
1997).  In consideration of the fact that this is a 
downstream issue that has been continuously pursued by the 
veteran since it arose, the Board resolves all reasonable 
doubt in favor of the veteran and finds that an appeal has 
been perfected regarding the issue of entitlement to an 
earlier effective date for the service-connected left hip 
disability, rated as 10 percent disabling since March 30, 
2001. 

The Board also notes that while a Form 646 was submitted by 
the Marine Corps League as the veteran's accredited 
representative in October 2005, the Board notes that in 
January 2002, the veteran revoked the Power of Attorney 
authorizing the Marine Corps League as his accredited 
representative.  Nevertheless, the Board will consider the 
arguments presented on behalf of the veteran in the Form 646.    




FINDINGS OF FACT

1.  The veteran has bilateral hearing impairment as defined 
by VA regulations. 

2.  The medical evidence of record does not show that the 
veteran's bilateral hearing impairment is related to service.  

3.  On March 30, 2001, the veteran file a claim for a 
compensable disability rating for the residuals of a gunshot 
wound, left posterior lateral crest.

4.  By a December 17, 2003, rating decision, the veteran was 
awarded a 10 percent for the residuals of a gunshot wound, 
left posterior lateral crest, effective March 30, 2001, the 
date of claim for the increase.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing impairment is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310. 3.385 (2005).  Allen 
v. Brown; 7 Vet. App. 439 (1995).

2.  The requirements for an effective date prior to March 30, 
2001, for the assignment of a 10 percent disability rating 
for service-connected residuals of a gunshot wound, left 
posterior lateral crest, have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400(o) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Bilateral Hearing Impairment

The veteran contends that his bilateral hearing impairment 
was incurred as a result of injury or disease sustained in 
service, and that he suffered from hearing impairment during 
service and since the time of discharge from service.  
Specifically, the veteran contends that his hearing 
impairment is due to exposure to loud noise as a consequence 
of his military service, including participation in combat 
with the enemy during World War II in Okinawa, where he was 
subjected to loud artillery and gun fire.  Alternatively, the 
veteran contends that his hearing impairment is due to his 
service-connected fungi of the ears, which is currently rated 
as noncompensably disabling.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after military service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, service connection may be granted for a 
disability found to be proximately due to, or the result of, 
a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  

It is also noted that the veteran's service personnel and 
medical records show that he was awarded the Purple Heart for 
being wounded in combat in Okinawa during his service in 
World War II.  Under the circumstances, the Board will 
consider the applicability of 38 U.S.C.A. § 1154(b) (West 
2002), which states, in pertinent part, that in any case 
where a veteran is engaged in combat during active service, 
lay or other evidence of service incurrence of a combat 
related disease or injury will be considered sufficient proof 
of service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.  

Turning to the evidence of record, the service medical 
records (SMRs) are devoid of any indication that the veteran 
complained of, was diagnosed with, or treated for hearing 
impairment.  The March 1946 separation examination report 
does not indicate that that the veteran had any defect or 
disease that diminished his hearing.

An October 1946 VA examination report of the ears notes the 
veteran's complaints that "[b]oth ears run and itch [for] 
over [1] year, cannot hear well lately.  Started while in 
Marines."  Examination of the ears revealed "[h]earing 
ordinary speech twenty feet." 

A February 1948 VA examination report of the ears notes the 
veteran's history of a persistent fungal infection of the 
ears since service in 1944.  Examination of the ears revealed 
the following: normal external auditory canals; no drainage; 
and normal and intact tympanic membranes.  The veteran could 
hear conversational voice at twenty feet in each ear, and 
tuning fork tests were normal.  No impairment of hearing was 
found to exist.

An August 2000 letter from a private audiologist notes the 
veteran's history of significant noise exposure during 
military service.  The examiner revealed that the veteran 
suffered from mild sloping to severe sensorineural hearing 
loss bilaterally.  The examiner offered no opinion as to 
whether the diagnosed hearing loss was related to the noise 
exposure sustained during military service.  

An August 2001 VA audiological examination report notes the 
veteran's complaints of hearing impairment and recounts the 
veteran's history fungal infection of the ears and of noise 
exposure during service.  It was noted that the veteran 
stated he last had a fungal ear infection in 1950.  The 
veteran also reported to the examiner that he had post-
service noise exposure while working as a longshoreman and 
with the railroad.  Audiometry testing, in pure tone 
thresholds, was conducted.  Acoustic immittance testing was 
within normal limits, supporting normal middle ear function.  
There did not appear to be any ear disease requiring further 
medical testing, but test results supported bilateral high 
frequency cochlear hearing deficit.  The diagnosis was:  
right ear - mild to moderately sever sensorineural hearing 
loss; left ear - moderate to moderately severe sensorineural 
hearing loss; and good speech discrimination scores (84 
percent in each ear).  The examiner opined that based on 
type, degree and configuration, the hearing loss is 
consistent with noise exposure and the normal aging process, 
or presbycusis.  The examiner further commented that this 
appears to be further supported by the fact that the veteran 
has had no ear pathology since 1950. 

A December 2004 VA examination report notes that the claims 
file was provided and that the veteran's medical records were 
reviewed.  A complete audiological examination was conducted, 
including audiometry testing, in pure tone thresholds.  The 
diagnosis was as follows:  Left ear - mild sloping to 
moderately severe sensorineural hearing loss; right ear - 
mild sloping to severe sensorineural hearing loss; and 
acoustic immittance revealed normal middle ear function.  The 
examiner opined that 

[r]eview of the [claims] file does not yield any 
evidence of hearing loss while the veteran was 
still on active duty or within a reasonable time 
after separation.  Initial claim for [hearing loss] 
was filed more than 50 years following separation.  
Based on the evidence I cannot resolve the issue of 
whether the loss is related to military noise 
exposure without resorting to mere speculation. 

At this point, the Board notes that in order to determine 
whether the veteran has incurred service-connected hearing 
impairment, the Board must first analyze whether the veteran 
is shown to be hearing impaired by VA standards, pursuant to 
38 C.F.R. § 3.385, which states that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The Board observes that the medical evidence of record 
demonstrates that the veteran is currently shown to suffer 
from bilateral hearing impairment by VA standards.  The 
question that now must be addressed is whether this hearing 
loss is attributable to his active duty service.  

Upon review of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for bilateral hearing impairment is not warranted.

The Board first addresses the question of whether the veteran 
is entitled to service connection for hearing impairment as 
secondary to service-connected for fungi of the ears.  In 
this regard, the Board observes that by a rating action in 
December 1946, the veteran was awarded service connection for 
fungi of the ears, and assigned a 10 percent rating therefor 
(this rating was reduced to noncompensably disabling, 
pursuant to a February 1948 rating decision), in accordance 
with the regulations extant at the time, Veterans Regulation 
1(a), Part I(m), Para. 1(a), Diagnostic Code 7899.  A review 
of these regulations reveal that the award of service 
connection concerned disability of the skin.  And there is no 
medical evidence showing that the ear fungi ever impaired the 
veteran's hearing.  Indeed, the medical evidence going back 
to 1946 and 1948 confirms that the fungal infection of the 
ears did not result in any hearing impairment.  As such, the 
preponderance of the evidence is against the veteran's claim 
that his current hearing impairment is secondary to service-
connected fungi of the ear.  


Concerning whether service connection for hearing impairment 
is warranted on a direct basis, the Board finds that there is 
simply no medical evidence linking the veteran's current 
hearing impairment to noise exposure sustained in service.  
Indeed, the medical opinions of record discount any such 
link, noting that there was no claim or evidence of hearing 
impairment until more than 50 years after separation from 
service.  Rather, the medical evidence, particularly the 
August 2001 VA audiological examination report, suggests that 
the veteran's current hearing impairment is related to the 
ageing process.  This conclusion is supported by the medical 
evidence of record, which includes audiological examinations 
from 1946 and 1948 showing no impairment of hearing at that 
time, which was shortly after separation from service.  The 
VA examiners considered the veteran's history of noise 
exposure in combat, but reasoned, based on the medical record 
available, that the current hearing impairment is not related 
to the noise exposure that occurred more than 50 years ago.  
The private audiologist also referenced the veteran's 
military history of noise exposure, but did not suggest that 
such noise exposure is responsible for the veteran's current 
hearing impairment.

The Board has also considered presumptions afforded the 
veteran under 38 U.S.C.A. § 1154(b) because he was engaged in 
combat.  However, it has already been conceded that the 
veteran had been exposed to loud noise as a combat veteran 
during world War II.  Therefore, given the medical evidence, 
we are unable to reach a favorable determination with 
consideration of this provision of the law.  

The Board has considered the veteran's written statements 
submitted in support of his contention that his hearing 
impairment is the result of service, either as due to noise 
exposure or as secondary to service-connected fungi of the 
ear.  However, these statements are not competent medical 
evidence of a nexus between his currently diagnosed hearing 
impairment and any circumstance of or incident sustained in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The Board does not doubt that the veteran believes 
his hearing impairment is related to service; however, there 
is simply no medical evidence to support his contention that 
his military service is related to currently diagnosed 
hearing impairment.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the 
veteran's service connection claim for bilateral hearing 
impairment.

II.  Effective date earlier than March 30, 2001, for
a 10 percent disability rating, left hip disability

The veteran contends that he is entitled to an effective date 
earlier that March 30, 2001, for the award of a 10 percent 
rating for his service-connected left hip disability.  The 
law provides that the effective date of a claim for an 
increase in disability compensation shall be the earliest 
date as of which it is ascertainable that an increase has 
occurred, if a claim is received within 1 year from such 
date; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o); 
see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 
12-98.

In accordance with a December 1946 rating decision, the 
veteran was awarded service connection for a left hip 
disability and assigned a noncompensably disability rating 
therefor, effective March 3, 1946.  That decision was not 
appealed, and it became final.  38 U.S.C.A. § 7105(c).  

On March 30, 2001, the veteran filed a claim, in pertinent 
part, for an increased (compensable) disability rating for 
his service-connected left hip disability.  A VA examination 
evaluating the veteran's left hip disability was conducted on 
July 12, 2001.  By a rating decision rendered in December 
2003, the veteran's disability rating was increased to 10 
percent effective the March 30, 2001, the date of claim for 
the increase. 

There is no medical evidence of record to show that the 
veteran's left hip disability increased to a compensable 
degree prior to the March 30, 2001, date of claim.  Nor is 
there any claim of record made by the veteran seeking an 
increase of his left hip disability since his initial claim 
was made in 1946.  Indeed, a careful review of the claims 
folder reveals that it is completely devoid of any medical 
evidence or claim, formal or informal, prior to March 30, 
2001, which shows that an increase is warranted or seeks an 
increase in the rating of his service-connected left hip 
disability.   

In view of the foregoing, the Board finds that an effective 
date prior to March 30, 2001, for the veteran's 10 percent 
left hip disability rating is not warranted.  The applicable 
laws and regulations, when applied to the circumstances of 
this case, simply do not allow for the assignment of an 
effective date for the increase to 10 percent prior to March 
30, 2001, which as properly assigned by the RO in its 
December 2003 rating decision.  Indeed, in view of the 
language contained in the applicable laws and regulations, 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o), the RO 
afforded the veteran the benefit of the doubt by assigning 
the veteran an effective date as early as the date of claim.  
This is because the veteran's disability increase was not 
ascertainable until his July 12, 2001 VA examination, which 
was conducted after the claim for increase was filed.  The 
preponderance of the evidence is therefore against the 
veteran's claim for an effective date prior to March 30, 
2001, for the 10 percent rating assigned regarding the 
service-connected left hip disability. 


III.  VCAA Compliance

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In this case the veteran was provided a VCAA notice letter in 
June 2001 from the agency of original jurisdiction (AOJ) 
issued prior to the initial AOJ August 2001 rating decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the service-connection hearing 
loss claim or an effective date for the left hip increased 
rating claim, from which the veteran ultimately was granted 
an increased rating.  Despite the inadequate notice provided 
to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In regard to the service connection hearing loss claim, since 
the service connection claim for hearing loss remains denied 
by the decision rendered herein, and therefore no disability 
rating or effective date will be assigned, there is no 
possibility of any prejudice to the veteran.  

Concerning the claim for an earlier effective date for 
service-connected left hip 10 percent disability rating, in 
December 2004 the veteran was provided with a letter 
informing him of what evidence was required to substantiate 
the claim and his and VA's respective duties for obtaining 
evidence.  While the Dingess/Hartman arguably required that 
the veteran be provided with this notice prior to the rating 
decision increasing his disability rating to 10 percent 
effective March 30, 2001, the Board concludes that there is 
no prejudice to the veteran because, as explained already in 
this decision and as a matter of law, the veteran is not 
entitled to an effective date earlier than March 30, 2001, 
the date of claim.  Indeed, the Board observes that in cases 
such as this, "where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or 
lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In view of these circumstances, 
any lack of adequate notice concerning the effective date of 
his 10 percent left hip rating results in harmless error with 
no prejudice to the veteran.

Moreover, as discussed below, the veteran ultimately was 
informed as to what was required to substantiate his claims 
and was afforded a meaningful opportunity to present evidence 
and argument and to participate in his appeal.

In response to the VCAA notices, if VA examinations were 
necessary they were procured to evaluate the veteran's claims 
and copies of all relevant VA and private medical records 
were obtained.  In the Board's view, the medical evidence is 
sufficient to decide the claims and the decision is 
unfavorable to the claim. 

The Board also notes that the veteran was again informed of 
his VCAA rights by Statements of the Case (SOCs) dated in 
October 2002 and February 2005, Supplemental Statement of the 
Case (SSOC) dated in December 2003, and by another letter 
from the RO dated in February 2005.  Under the totality of 
the circumstances, the Board finds that the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this claim on appeal.  


ORDER

Entitlement to service connection for bilateral hearing 
impairment is denied.

Entitlement to an effective date prior to March 30, 2001, for 
the assignment of a 10 percent disability rating for service-
connected residuals of a gunshot wound, left posterior 
lateral crest, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


